     Case 3:20-cv-07014-BRM Document 4 Filed 10/14/20 Page 1 of 6 PageID: 636




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
___________________________________
SAEED M. COUSAR                     :
                                    :
            Petitioner,             :    Case No. 3:20-cv-7014 (BRM)
                                    :
      v.                            :
                                    :
ATTORNEY GENERAL OF THE STATE :          MEMORANDUM & ORDER TO SHOW
OF NEW JERSEY, et al.,              :    CAUSE
                                    :
            Respondents.            :
____________________________________:

           THIS MATTER is opened to this Court on Petitioner Saeed M. Cousar’s (“Petitioner” or

“Cousar”) petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. (See ECF 1 & 2.)

Petitioner has filed an application to proceed in forma pauperis (see ECF 1-1), which is granted.

This Court must also screen the habeas petition for summary dismissal pursuant to Rule 4 of the

Rules Governing Section 2254 Cases in the United States District Courts (“Habeas Rules”), and

determine whether it “plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief.” For the reasons explained in this memorandum and order, Petitioner must

show cause why his habeas petition should not be dismissed as a mixed petition under the

Antiterrorism Effective Death Penalty Act (“AEDPA”).

      I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

           After a jury trial, Petitioner was convicted of third-degree theft by deception and third-

degree theft of identity. (See ECF 1 at 2-3.) He was sentenced to ten years imprisonment with a

five-year period of parole ineligibility. (See id. at 2.) Petitioner raised the following claims on

direct appeal to the New Jersey Superior Court, Appellate Division:




1
    Only the facts and history related to this memorandum and order are recited herein.
Case 3:20-cv-07014-BRM Document 4 Filed 10/14/20 Page 2 of 6 PageID: 637




         POINT I
         THE SLEW OF HIGHLY DETAILED AND IRRELEVANT
         EVIDENCE OF PRIOR CONVICTIONS WAS INADMISSIBLE,
         CAUSED UNDUE PREJUDICE, AND NECESSITATES
         REVERSAL OF DEFENDANT'S CONVICTIONS.
         A. INTRODUCTION
         B. BECAUSE THERE WAS NO VALID NON-PROPENSITY
         PURPOSE FOR THE ADMISSION OF THIS EVIDENCE, IT
         FAILED TO MEET THE FIRST PRONG FOR ADMISSIBILITY
         UNDER COFIELD.
               I. Because Motive, Absence Of Mistake,
               Opportunity, And Knowledge Were Irrelevant To
               The Case, They Could Not Provide A Basis For The
               Admission Of The Other-Bad-Act Evidence.
               II. The Other-Bad-Act Evidence Did Not Meet The
               Strict Requirements To Be Admissible To
               Demonstrate Common Scheme Or Identity.
         C. BECAUSE THE VOLUME AND DETAIL OF THE
         EVIDENCE RENDERED ITS PREJUDICIAL IMPACT
         GREATER THAN ITS PROBATIVE VALUE, IT FAILED TO
         MEET THE FOURTH PRONG FOR ADMISSIBILITY UNDER
         COFIELD.
         D. THE ADMISSION OF THE FACT DEFENDANT'S PRIOR
         BAD ACTS RESULTED IN CONVICTIONS WAS
         INAPPROPRIATE AND UNDULY PREJUDICIAL.
         E. THE FAILURE TO GIVE A [N.J.R.E.] 404(B) CHARGE
         THAT CLEARLY EXPLAINED THE PERMISSIBLE USE OF
         THE PRIOR-BAD-ACT EVIDENCE NECESSITATES
         REVERSAL.
         F. CONCLUSION.

         POINT II
         THE PROSECUTOR COMMITTED MISCONDUCT WHEN, IN
         SUMMATION, HE PRESENTED AN INFLAMMATORY
         DISPLAY: A PUZZLE, MADE UP OF PIECES OF EVIDENCE
         THAT, WHEN COMPLETE, CONSTITUTE DEFENDANT'S
         FACE. (NOT RAISED BELOW).

         POINT III
         THE IDENTIFICATION OF DEFENDANT FROM THE
         SURVEILLANCE STILLS WAS IMPROPER AND
         NECESSITATES REVERSAL OF HIS CONVICTIONS. (NOT
         RAISED BELOW).




                                   2
  Case 3:20-cv-07014-BRM Document 4 Filed 10/14/20 Page 3 of 6 PageID: 638




                POINT IV
                EVEN IF NONE OF THE ERRORS WOULD BE SUFFICIENT
                TO WARRANT REVERSAL, THE CUMULATIVE IMPACT OF
                THOSE ERRORS DENIED DEFENDANT DUE PROCESS AND
                A FAIR TRIAL. (NOT RAISED BELOW).

                POINT V
                DEFENDANT'S SENTENCE IS EXCESSIVE AND THE
                IMPOSITION OF A DISCRETIONARY PAROLE
                DISQUALIFIER UNCONSTITUTIONAL

State v. Cousar, No. A-2214-17T3, 2019 WL 6522383, at *1 (N.J. Super. Ct. App. Div. Dec. 4,

2019), cert. denied, 241 N.J. 328, 228 A.3d 214 (2020) (footnote omitted). The Appellate Division

affirmed the judgment of conviction. See id. The New Jersey Supreme Court denied certification.

See State v. Cousar, 228 A.3d 214. Petitioner did not seek a writ of certiorari to the United States

Supreme Court, nor did he file a post-conviction relief petition in state court. (See ECF 1 at 4.)

         This Court received Petitioner’s federal habeas petition in June 2020. Petitioner raises

eighteen claims in his habeas petition. While some of these claims were clearly raised during

Petitioner’s direct appeal, it appears many others were not. By way of example only, Petitioner

federal habeas petition also includes the following claims amongst others:

   1. Petitioner stood trial on an indictment based on perjured testimony (Claim Ten)

   2. There was insufficient evidence to convict him (Claim 11)

   3. Brady violation (Claim 13)

   4. Prosecutorial misconduct during opening and guilt phases of trial (Claim 14)

   5. Somerset Prosecutor’s Office was without jurisdiction to prosecute Petitioner in Somerset

         County (Claim 17)

   II.      LEGAL STANDARD AND DECISION

         Under AEDPA, this Court may not grant a writ of habeas corpus under 28 U.S.C. § 2254

unless the petitioner has exhausted the remedies available in the courts of the State or exhaustion


                                                 3
  Case 3:20-cv-07014-BRM Document 4 Filed 10/14/20 Page 4 of 6 PageID: 639




is excused under 28 U.S.C. § 2254(b)(1)(B). See Henderson v. Frank, 155 F.3d 159, 164 (3d Cir.

1998); Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997). To satisfy the exhaustion

requirement, “state prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State's established appellate review

process.” O'Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). “The burden is on the habeas petitioner

to prove exhaustion.” DeFoy v. McCullough, 393 F.3d 439, 442 (3d Cir. 2005). The exhaustion

doctrine mandates the claim “must have been ‘fairly presented’ to the state courts.” Bronshtein v.

Horn, 404 F.3d 700, 725 (3d Cir. 2005) (quoting Picard v. Connor, 404 U.S. 270, 275 (1971)).

“Fair presentation means that a petitioner must present a federal claim’s factual and legal substance

to the state courts in a manner that puts them on notice that a federal claim is being asserted.”

Rainey v. Varner, 603 F.3d 189, 198 (3d Cir. 2010) (citations and internal quotation marks

omitted). In sum, the exhaustion doctrine requires the petitioner to afford the state courts “the

opportunity to resolve the federal constitutional issues before he goes to the federal court for

habeas relief.” Id. (quoting Zicarelli v. Gray, 543 F.2d 466, 472 (3d Cir.1976)); see also Gould

v. Ricci, No.10-1399, 2011 WL 6756920, at *2 (D.N.J. Dec. 19, 2011) (explaining same). The

exhaustion doctrine thus requires a petitioner challenging a New Jersey conviction under § 2254

to have fairly presented each federal ground raised in the petition to all three levels of the New

Jersey courts, the Law Division, the Appellate Division, and the New Jersey Supreme Court.

       Normally, a district court may dismiss a mixed petition (one containing both exhausted and

unexhausted claims) without prejudice, see Rhines v. Weber, 544 U.S. 269. 274 (2005), but a stay

and abeyance may be appropriate when a dismissal without prejudice would cause a petitioner to

run afoul of the habeas statute of limitations and lose his opportunity to seek federal habeas review.

See id. at 275-76. As the Supreme Court instructed in Rhines, “stay and abeyance is . . . appropriate



                                                  4
    Case 3:20-cv-07014-BRM Document 4 Filed 10/14/20 Page 5 of 6 PageID: 640




when the district court determines there was good cause for the petitioner’s failure to exhaust his

claims first in state court.” Id. at 277. District courts should grant a stay instead of dismissing a

mixed petition “if the petitioner had good cause for his failure to exhaust, his unexhausted claims

are potentially meritorious, and there is no indication that the petitioner engaged in intentionally

dilatory litigation tactics.” Id. at 278. If a stay is not warranted, then the petitioner may elect to

delete the unexhausted claims. See Gould v. Ricci, No. 10-1399, 2011 WL 6756920, at *3 (D.N.J.

Dec. 19, 2011). If he does not delete the unexhausted claims, then the Court must either: (a) dismiss

the entire § 2254 petition as unexhausted, see id. (citing Rose v. Lundy, 455 U.S. 509 (1982)); or

(b) deny all grounds raised in the § 2254 petition on the merits, pursuant to 28 U.S.C. § 2254(b)(2)

which states “[a]n application for a writ of habeas corpus may be denied on the merits,

notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the

State.” See, e.g., Carrascosa v. McGuire, 520 F.3d 249, 255 (3d Cir. 2008).

       Many of Petitioner’s claims appear to be unexhausted. Petitioner shall be given thirty (30)

days to inform this Court which of the claims in his habeas petition are duly exhausted. To the

extent any of his claims are unexhausted, Petitioner may either delete these claims or request a

stay to exhaust the claims in state court. 2 Petitioner’s failure to respond to this order to show cause

may result in a dismissal of his entire habeas petition without prejudice as mixed.

       Accordingly,

       IT IS on this 14th day of October 2020,

       ORDERED Petitioner’s application to proceed in forma pauperis (ECF 1-1) is

GRANTED; and it is further



2
  If Petitioner seeks a stay, he must establish good cause for his failure to exhaust, show his
unexhausted claims are potentially meritorious, and there is no indication that he engaged in
intentionally dilatory litigation tactics. See Rhines, 544 U.S. at 278.

                                                   5
   Case 3:20-cv-07014-BRM Document 4 Filed 10/14/20 Page 6 of 6 PageID: 641




        ORDERED Petitioner shall show cause in writing within thirty (30) days of the date of

this order why the habeas petition (ECF 1 & 2) should not be dismissed as a mixed petition; and

it is further

        ORDERED within thirty (30) days of the date of this order, Petitioner shall inform this

Court which of his claims are unexhausted; to the extent claims are unexhausted, Petitioner may

choose to either: (1) withdraw his unexhausted claims and have this Court rule on his exhausted

claims; or (2) seek a stay and abeyance pursuant to Rhines v. Weber, 544 U.S. 269 (2005); and it

is further

        ORDERED if Petitioner fails to respond to this order, this Court will dismiss the habeas

petition without prejudice as a mixed petition; and it is further

        ORDERED the Clerk shall serve a copy of this order on Petitioner by regular U.S. mail.



                                                              /s/Brian R. Martinotti
                                                              BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE




                                                  6
